Title: From George Washington to James Nourse, 22 January 1784
From: Washington, George
To: Nourse, James



Sir,
Mount Vernon 22d Jany 1784

Yesterday gave me the honor of your favor of the 11th from Annapolis. I thank you for the trouble you have taken to bring me acquainted with the affairs of my deceased Brother of Berkly.
It would give me great pleasure to render any service to his children; & as far as I can do it by paying attention to those two who are in my Neighbourhood with Mr Griffith, I will; but to concern myself in the smallest degree with the management of their Estates, I cannot. It would be undertaking a trust which I could not discharge properly—consequently it would be wrong to engage in it. I have not only the derangement of nine years in my own private concerns to emerge from, but (what gives me infinitely more concern) those of others, for whom I have acted as Executor, by Powers of Attorney &ca to extricate also, if it be practicable—Here then it is evident I have sufficient employment (more indeed than comports with that ease & freedom from trouble & care which I wish to enjoy) without undertaking any new matter.
It gave me concern to hear that my Brothers Estate is so much involved, I had no conception of it. nor do I know upon what terms he obtained the Land I sold a Mr Pendleton. Not a farthing of the purchase money has ever yet been paid to me, nor have Deeds passed from me to any one —I wish this may be all—it is to be feared many of my rents will be found in his hands when I come to a final settlement with my Tenants—they having been told, his receipts would exonerate them, while he has been requested to receive any rents which might be offered to him on my behalf. If his Books are in your hands I shall be obliged to you for a transcript of the account between us, as it stands thereon.
I shall receive nothing which may fall to me as Heir at Law to

his youngest son. But if the Lawyers are clear that the right is in me, it may not be amiss to consider, whether such property had best be given to any one, or to all his children in equal proportions—or whether still better pretensions may not be in some other.
I thank you for your kind congratulations upon my return to domestic life, & am Sir, Yr most obedt servt

G: Washington

